Title: [From Thomas Jefferson to Nicholas Lewis, 11 November 1784]
From: Jefferson, Thomas
To: Lewis, Nicholas


[Paris, 11 Nov. 1784. Entry in SJL reads: “N. Lewis. Country along Seine—abjection of people—war in Europe—pears, goose berries, apricots better; cherries and grapes equal: peaches, nectarines, apples, strawberries, raspberries inferior to ours—Anthony to graft Balyal’s  peaches, white, red, and yellow plumb and the fine soft and supply vacancies now and future. To take up such peach trees as prove good for nothing—turf yard and dung where poor—I shall return spring 86. Crops of 83. 84. 85. I hope make my affairs easy—expect packets will be removed from l’Orient to Havre when packages may be safely sent thro’ N. Jamieson to Richmond. Patsy in convent. My health good till lately. James’s illness and recovery. Remind of Umbrella, Seneca snake root and ginseng. My address.” Not found.]
